Smith, Judge.
Hutchinson, appellee, sued Turner, appellant, for damages for breach of contract. An auditor appointed by the superior court, after hearing the evidence and arguments from the parties, entered a finding in favor of Hutchinson. Turner excepted to the auditor’s report and the superior court reviewed the findings of law, and the findings of fact were submitted to, and approved by, a jury. Turner now appeals to this court contending the superior court erred in its judgment approving the auditor’s findings. The transcript of the auditor’s hearing shows there was ample evidence to support the auditor’s findings of fact and those findings, approved by a jury, will not be disturbed. We agree with the superior court that the law was correctly applied to the facts as found; therefore, the judgment is affirmed.

Judgment affirmed.


Bell, C. J., and McMurray, J., concur.

Emmett P. Johnson, for appellants.
Miles & McCoy, Peyton Miles, for appellee.